                       Case 3:18-cv-06643-MMC Document 25 Filed 02/20/19 Page 1 of 10


                   1   LATHAM & WATKINS LLP
                       Leslie R. Caldwell (CA Bar No. 302700)
                   2    leslie.caldwell@lw.com
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, CA 94111-6538
                       Telephone: (415) 391-0600
                   4   Facsimile: (415) 395-8095

                   5   Attorney for Defendant
                       United Microelectronics Corporation
                   6

                   7

                   8

                   9

               10                              UNITED STATES DISTRICT COURT

               11                           NORTHERN DISTRICT OF CALIFORNIA

               12                                    SAN FRANCISCO DIVISION

               13

               14      UNITED STATES OF AMERICA,                  CASE NO. 3:18-CV-06643 MMC

               15                           Plaintiff,            DEFENDANT UNITED
                                                                  MICROELECTRONICS
               16      v.                                         CORPORATION’S NOTICE OF
                       UNITED MICROELECTRONICS                    MOTION AND MOTION TO STAY
               17
                       CORPORATION; FUJIAN JINHUA                 PROCEEDING PENDING
               18      INTEGRATED CIRCUIT, CO., LTD.; and         RESOLUTION OF CRIMINAL
                       CHEN ZHENGKUN, a.k.a. STEPHEN              PROCEEDING
               19      CHEN,

               20                           Defendants.           Date: March 29, 2019
                                                                  Time: 9:00 a.m.
               21                                                 Judge: Maxine M. Chesney
                                                                  Location: Courtroom 7 – 19th Floor
               22

               23

               24

               25

               26

               27

               28

                                                                          UMC’S MOTION TO STAY PROCEEDING
ATTORNEYS AT LAW                                                                 CASE NO. 3:18-CV-06643 MMC
 SAN FRANCISCO
                        Case 3:18-cv-06643-MMC Document 25 Filed 02/20/19 Page 2 of 10


                   1                               NOTICE OF MOTION AND MOTION

                   2          TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

                   3          PLEASE TAKE NOTICE that on March 29, 2019, at 9:00 a.m., or as soon thereafter as

                   4   the matter can be heard in Courtroom 7 of the United States District Court for the Northern District

                   5   of California, located at 450 Golden Gate Avenue, San Francisco, CA 94102, Defendant UNITED

                   6   MICROELECTRONICS CORPORATION (“UMC”) will move this Court for an order staying

                   7   the above-titled action pending resolution of the parallel criminal case and investigation by the

                   8   United States Attorneys’ Office for the Northern District of California.

                   9          As explained more fully in the Memorandum of Points and Authorities to follow, a stay of

               10      this action is necessary to afford UMC an adequate defense in the civil case and to avoid

               11      prejudicing UMC in the criminal proceeding.

               12             UMC’s motion will be based on this Notice of Motion and Motion to Stay Proceeding

               13      Pending Resolution of Criminal Proceeding (“Motion to Stay”), the following Memorandum of

               14      Points and Authorities, the accompanying Declaration of Leslie R. Caldwell, and any other oral

               15      and documentary evidence that may be presented at the hearing on this Motion to Stay.

               16

               17      DATED: February 20, 2019
                                                                     By:    /s/
               18                                                                 Leslie R. Caldwell
               19
                                                                     LATHAM & WATKINS LLP
               20                                                    Attorney for Defendant
                                                                     United Microelectronics Corporation
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                       UMC’S MOTION TO STAY PROCEEDING
ATTORNEYS AT LAW                                                                              CASE NO. 3:18-CV-06643 MMC
 SAN FRANCISCO
                        Case 3:18-cv-06643-MMC Document 25 Filed 02/20/19 Page 3 of 10


                   1                         MEMORANDUM OF POINTS & AUTHORITIES

                   2   I.      STATEMENT OF ISSUE

                   3           Defendant UMC requests that this court exercise its discretion to stay this civil action

                   4   pending resolution of the parallel criminal case brought by the United States Attorneys’ Office for

                   5   the Northern District of California, United States of America v. United Microelectronics

                   6   Corporation, et al., Criminal Case No. 18-465 MMC. A stay is in the interests of justice, and, as

                   7   explained below, the relevant factors weigh in favor of granting a stay. As noted in the

                   8   accompanying Declaration of Leslie R. Caldwell, the government has indicated that it does not

                   9   object to a stay.

               10      II.     LEGAL STANDARD
               11              This court has authority to order a stay of parallel proceedings. See Taylor, Bean &

               12      Whitaker Mortg. Corp. v. Triduanum Fin., Inc., No. CIV. 2:09-cv-0954 FCD EFB, 2009 WL

               13      2136986, at *1 (E.D. Cal. July 15, 2009) (recognizing a court’s “inherent power to control its own

               14      docket and calendar”). A court may stay a civil proceeding in the interests of justice. See Jones

               15      v. Conte, No. C 045312S1, 2005 WL 1287017, at *1 (N.D. Cal. Apr. 19, 2005).

               16              Whether to stay civil proceedings where there is a parallel criminal case “should be

               17      determined based on the circumstances and competing interests involved in the case.” Id. Courts

               18      deciding whether to grant a stay should weigh the following factors: “1) the extent to which the

               19      defendant’s Fifth Amendment rights are implicated; 2) the interest of the plaintiff in proceeding

               20      with the litigation and the potential prejudice to plaintiff of a delay; 3) the convenience of the court

               21      and the efficient use of judicial resources; 4) the interests of third parties; and 5) the interests of

               22      the public.” Id.

               23      III.    DISCUSSION
               24              UMC is a Taiwanese semiconductor foundry company that produces dynamic random-

               25      access memory (DRAM) technology, a type of memory device used in electronics products.

               26      Caldwell Decl. Ex. 1 at ¶¶ 1, 4. On September 27, 2018, the United States indicted UMC and four

               27      other defendants—Fujian Jinhua Integrated Circuit, Co., Ltd. (“Jinhua”); Chen Zhengkun, a.k.a.

               28      Stephen Chen (“Chen”); He Jianting, a.k.a. J.T. Ho (“Ho”); and Wang Yungming, a.k.a. Kenny
                                                                           1
                                                                                        UMC’S MOTION TO STAY PROCEEDING
ATTORNEYS AT LAW                                                                               CASE NO. 3:18-CV-06643 MMC
 SAN FRANCISCO
                        Case 3:18-cv-06643-MMC Document 25 Filed 02/20/19 Page 4 of 10


                   1   Wang (“Wang”)—on charges of violating and conspiring to violate provisions of the Economic

                   2   Espionage Act, 18 U.S.C. §§ 1831 and 1832. Id. at ¶¶ 17, 51, 63.

                   3           On November 1, 2018, the United States filed a civil complaint for injunctive relief against

                   4   UMC, Jinhua, and Chen in the District Court for the Northern District of California, initiating the

                   5   instant case. See Compl. The government brought this action under 18 U.S.C. § 1836(a), which

                   6   authorizes the Attorney General to seek injunctive relief to prevent violations of 18 U.S.C. §§ 1831

                   7   and 1832, the same provisions defendants are accused of violating in the government’s criminal

                   8   case. See Compl. ¶ 6. The facts alleged as the basis for the government’s civil case are the same

                   9   as those underlying the criminal case; indeed, the civil complaint explicitly references the facts

               10      “[a]s set forth in the Indictment.” See, e.g., Compl. ¶¶ 3, 5, 10. Although the civil suit does not

               11      name Ho and Wang as defendants or mention them by name in the complaint, the government

               12      describes their conduct as that of “Employee 1” and “Employee 2.” See, e.g., Compl. ¶¶ 22–26.

               13              Given the similarities between the indictment and civil complaint, all of the relevant factors

               14      militate in favor of granting a motion to stay. Furthermore, on January 11, 2019, the government

               15      attorney handling this civil action represented that, although the government was unwilling to

               16      participate in a joint stipulation to stay the civil proceeding until resolution of the criminal case, it

               17      would not oppose a duly noticed motion by UMC to obtain the same relief. Caldwell Decl. ¶ 2.

               18              A.      Considering the Extent to Which Fifth Amendment Rights Are Implicated
                                       Weighs In Favor of a Stay
               19
                               “[T]he strongest case for deferring civil proceedings until after completion of criminal
               20
                       proceedings is where a party under indictment for a serious offense is required to defend a civil or
               21
                       administrative action involving the same matter.” Sec. & Exch. Comm’n v. Dresser Indus., Inc.,
               22
                       628 F.2d 1368, 1375–76 (D.C. Cir. 1980). This is typically true because criminal and civil
               23
                       proceedings arising out of the same matter present a “concern that allowing the civil action to
               24
                       proceed may undermine the defendant’s Fifth Amendment privilege against self-incrimination,
               25
                       result in discovery beyond the scope of what the Federal Rules of Criminal Procedure allow,
               26
                       expose the defense strategy, or otherwise cause prejudice.” Square 1 Bank v. Lo, No. 12-cv-05595-
               27
                       JSC, 2014 WL 7206874, at *1 (N.D. Cal. Dec. 17, 2014).
               28
                                                                           2
                                                                                        UMC’S MOTION TO STAY PROCEEDING
ATTORNEYS AT LAW                                                                               CASE NO. 3:18-CV-06643 MMC
 SAN FRANCISCO
                        Case 3:18-cv-06643-MMC Document 25 Filed 02/20/19 Page 5 of 10


                   1          While UMC recognizes that corporate defendants do not have a Fifth Amendment right

                   2   against self-incrimination, this factor still is highly relevant. First, an individual defendant

                   3   litigating both civil and criminal suits arising from the same or similar conduct faces the difficult

                   4   choice whether to invoke his Fifth Amendment privilege in the civil matter and risk an adverse

                   5   inference from the failure to speak, or waive that right and risk that the information obtained

                   6   through civil discovery will be used against him in the criminal case. See Volmar Distribs., Inc.

                   7   v. New York Post Co., Inc., 152 F.R.D. 36, 39–40 (S.D.N.Y. 1993). Courts have recognized the

                   8   importance of this factor to corporate defendants where “the individual defendants are the persons

                   9   most knowledgeable and the persons whom the corporation would designate to testify on its

               10      behalf.” See Medina v. Argent Mortg. Co., No. 05-CV-2905 RS, 2006 WL 1305230, at *1–2 (N.D.

               11      Cal. May 11, 2006) (granting stay of civil proceeding where alleged employees of civil corporate

               12      defendant faced pending criminal action implicating their Fifth Amendment rights); Taylor, 2009

               13      WL 2136986, at *3 (granting stay of civil case where both civil and criminal cases arose out of the

               14      same course of conduct and finding that “the Fifth Amendment rights of every director or officer

               15      who may speak on behalf of [the company] are implicated, and thus, [the company] is likely to be

               16      greatly prejudiced in it[s] ability to meaningfully defend itself in the civil matter”).

               17             Here, UMC has been indicted in the United States along with three current or former

               18      employees. The Taiwan authorities also have separately indicted two of the three individuals

               19      indicted here, as well as one other UMC employee, in a case arising from the exact same facts.

               20      See Caldwell Decl. Exs. 2–3. Should the government succeed in obtaining discovery from any of

               21      those individuals in its civil case, they may invoke their Fifth Amendment rights, thereby

               22      compromising UMC’s ability to mount an adequate defense. Alternatively, if they opted to testify,

               23      their statements could be offered against UMC by the government in the criminal case, as party

               24      admissions under Fed. R. Evid. 801(2)(A) or 2(D). Either outcome would be prejudicial to UMC.

               25             There is also considerable risk that the broader scope of civil discovery will impair the

               26      integrity of a parallel criminal proceeding and prejudice the defendant. See Fed. Ins. Co. v. Laney,

               27      No. C 12-04708 WHA, 2013 WL 594267, at *3 (N.D. Cal. Feb. 14, 2013) (“[At] least some

               28      disclosures provided in the civil proceedings will be relevant to the issues in the criminal
                                                                           3
                                                                                        UMC’S MOTION TO STAY PROCEEDING
ATTORNEYS AT LAW                                                                               CASE NO. 3:18-CV-06643 MMC
 SAN FRANCISCO
                        Case 3:18-cv-06643-MMC Document 25 Filed 02/20/19 Page 6 of 10


                   1   proceedings. Allowing the civil proceedings to continue will permit the government to gain access

                   2   to discovery that it would otherwise not have under the federal rules of criminal procedure, such

                   3   as documents derived from initial disclosures, defendants’ responses to interrogatories, pleadings

                   4   and admissions at any depositions.”); Square 1 Bank, 2014 WL 7206874, at *2 (observing “it is

                   5   possible that any information [the defendant] produces to fulfill his civil discovery obligations—

                   6   in particular, requests for admissions and deposition testimony—may be used against him in his

                   7   criminal case”). The risk of prejudice is especially great for a corporate defendant like UMC, since

                   8   statements made by employees or other UMC representatives during discovery could be offered

                   9   against UMC in the criminal case.

               10             Courts have recognized that the risk to a defendant in parallel civil and criminal cases is

               11      heightened where both proceedings are brought by the government. Cf. Square 1 Bank, 2014 WL

               12      7206874, at *2 (explaining that where the civil case is brought by a private plaintiff, the risk of

               13      prejudice from collaboration between the plaintiffs in civil and criminal cases is lower than if both

               14      cases involved the government).

               15             The status of a parallel criminal proceeding also is important when considering whether to

               16      stay a civil case. See eBay, Inc. v. Dig. Point Sols., Inc., No. C 08-4052 JF (PVT), 2010 WL

               17      702463, at *3–4 (N.D. Cal. Feb. 25, 2010). In eBay, the court denied a motion to stay where no

               18      indictment had been issued and the government was unwilling to provide further information on

               19      potential criminal charges stemming from its investigation. Id. at *1. Even though the “the timing

               20      and scope of the potential criminal charges” was unknown, the court noted that the defendants still

               21      had “significant, though not overwhelming” Fifth Amendment interests. Id. at *4. Here, unlike

               22      in eBay, UMC has already been indicted and the risk of prejudice is imminent and clear.

               23             Allowing the civil case to proceed also risks exposing a defendant’s strategy in the criminal

               24      case. See Taylor, 2009 WL 2136986, at *2 (noting that, given the overlap of the course of conduct

               25      at issue in both cases, “the pending civil litigation may . . . create unnecessary complexities with

               26      respect to discovery, expose defendants’ strategy or theories with respect to the criminal case, or

               27      otherwise prejudice the pending criminal proceedings”).

               28
                                                                         4
                                                                                      UMC’S MOTION TO STAY PROCEEDING
ATTORNEYS AT LAW                                                                             CASE NO. 3:18-CV-06643 MMC
 SAN FRANCISCO
                        Case 3:18-cv-06643-MMC Document 25 Filed 02/20/19 Page 7 of 10


                   1          The civil and criminal cases against UMC involve identical alleged facts—the civil

                   2   complaint refers explicitly to the facts as set forth in the criminal indictment—as well as the same

                   3   cast of critical players: UMC, Jinhua, Chen, Ho, and Wang. All five defendants face criminal

                   4   charges, and while only three are defendants in the civil case, the two non-defendants in the civil

                   5   case are nevertheless identified by the government as key actors in the course of conduct alleged

                   6   in the Complaint. Civil discovery regarding the facts common to both cases would necessarily

                   7   require information-gathering from the three individuals formerly employed by Micron-related

                   8   entities, at least two of whom, the Complaint alleges, brought Micron trade secrets to UMC and

                   9   used them to develop DRAM technology. Compl. ¶¶ 21–26. If any of these individuals were to

               10      invoke their Fifth Amendment rights during civil discovery, UMC would be deprived of critical

               11      information in its defense, and could suffer adverse consequences in the form of an adverse

               12      inference in the civil case. See Volmar, 152 F.R.D. at 41 (granting stay of civil proceeding where

               13      corporate defendants alleged they would be unable to offer an adequate defense without the

               14      testimony of individual who exercised control over two corporate defendants and would be the

               15      corporate representative most likely to be deposed). Relatedly, if the civil case were to proceed in

               16      tandem with the criminal case, the more liberal obligations under civil discovery rules could force

               17      UMC and key individuals to produce materials that would expose facts none of the parties would

               18      otherwise be required to turn over in the criminal case. Because the United States is the plaintiff

               19      in both the civil and criminal cases, UMC faces a heightened risk of prejudice from potential

               20      collaboration between the civil and criminal prosecutors. All of these considerations weigh

               21      heavily in favor of granting a stay of this action pending resolution of the criminal proceeding.

               22             B.      A Stay Would Serve The Court’s Interest in Judicial Efficiency and
                                      Minimize the Burden on Defendant UMC
               23
                              Staying this case would advance the court’s interest in efficiency.         A stay of civil
               24
                       proceedings until after the criminal case is resolved “makes efficient use of judicial resources by
               25
                       ‘insuring that common issues of fact will be resolved and subsequent civil discovery will proceed
               26
                       unobstructed by concerns regarding self-incrimination.’” Jones, 2005 WL 1287017, at *2 (quoting
               27
                       Javier H. v. Garcia-Botello, 218 F.R.D. 72, 75 (W.D.N.Y. 2003)). Resuming a civil case only
               28
                                                                         5
                                                                                     UMC’S MOTION TO STAY PROCEEDING
ATTORNEYS AT LAW                                                                            CASE NO. 3:18-CV-06643 MMC
 SAN FRANCISCO
                        Case 3:18-cv-06643-MMC Document 25 Filed 02/20/19 Page 8 of 10


                   1   after the criminal case has come to a conclusion may promote more streamlined civil discovery

                   2   and swifter resolution of the civil case. See Volmar, 152 F.R.D. at 42 (noting that “the outcome

                   3   of the criminal case may encourage settlement”); Wroth v. City of Rohnert Park, No. 17-cv-05339-

                   4   JST, 2018 WL 888466, at *3 (N.D. Cal. Feb. 14, 2018) (observing that “[t]he resolution of the

                   5   criminal matter may narrow the scope of civil discovery”).

                   6           A stay is particularly appropriate for purposes of advancing judicial efficiency where, as

                   7   here, the case is in its very early stages. See Taylor, 2009 WL 2136986, at *4 (granting motion to

                   8   stay where the case was “in the early stages of litigation,” where no answer or dispositive motions

                   9   had been filed and the court had not issued a scheduling order); Medina, 2006 WL 1305230, at *2

               10      (“As discovery has not yet begun in this case, only the initial pleadings have been filed, and no

               11      dispositive motions have yet been presented, the efficient use of judicial resources favors a stay in

               12      this action.”).

               13              This case is in its early stages: UMC has not yet filed an answer or motion under Federal

               14      Rule of Civil Procedure 12 and no discovery has issued. In fact, neither of the two other parties to

               15      the civil action—Chen and Jinhua—has yet made an appearance in this case. See Caldwell Decl.

               16      ¶ 3. The nearly complete overlap in the course of conduct underlying the criminal charges and

               17      civil allegations makes it highly likely that issues of fact resolved in the criminal case will bear

               18      directly on UMC’s civil liability and allow the civil case to be resolved more quickly.

               19      Additionally, UMC’s own burden in litigating parallel cases regarding the same conduct and

               20      navigating the complexities of civil discovery in that context would be greatly alleviated by

               21      allowing the cases to proceed sequentially rather than simultaneously.

               22              C.        The Government Faces No Prejudice From a Delay in the Litigation and Its
                                         Interest in Proceeding Expeditiously is Minimal
               23
                               The government’s core interests will not be impaired from a stay of the civil proceeding
               24
                       pending resolution of the parallel criminal case.       The government’s civil complaint seeks
               25
                       injunctive relief to prohibit UMC, Jinhua, and Chen from “using or conveying Micron’s trade
               26
                       secrets.” Compl. ¶ 44. Because the United States Department of Commerce has placed Jinhua on
               27
                       the Entity List under the Export Administration Regulations (“EAR”) as of October 30, 2018, any
               28
                                                                         6
                                                                                      UMC’S MOTION TO STAY PROCEEDING
ATTORNEYS AT LAW                                                                             CASE NO. 3:18-CV-06643 MMC
 SAN FRANCISCO
                        Case 3:18-cv-06643-MMC Document 25 Filed 02/20/19 Page 9 of 10


                   1   exports or transfers to Jinhua of technology subject to the EAR require a license. See 15 C.F.R. §

                   2   744.16(a); 15 C.F.R. pt. 744, Supp. No. 4 (Jan. 23, 2019); see also Export Administration

                   3   Regulations, 83 Fed. Reg. 54,519, 54,521 (Oct. 30, 2018) (codified at 15 C.F.R. pt. 744) (noticing

                   4   the addition of Jinhua to the Entity List). Moreover, per the terms of Jinhua’s entry on the Entity

                   5   List, license applications for exports or transfers to Jinhua carry a presumption of denial. Export

                   6   Administration Regulations, 83 Fed. Reg. at 54,521. Therefore, since October 30, 2018, UMC has

                   7   been, and is, effectively prohibited from transferring DRAM technology to Jinhua. So long as the

                   8   Entity List designation remains in place, there is no basis or need for the injunctive relief sought

                   9   by the government’s Complaint, and the government will not be prejudiced by a stay.

               10             Additionally, the government has represented to UMC that it does not oppose UMC’s

               11      motion to stay this civil action pending the outcome of the criminal case. See Caldwell Decl. ¶ 2.

               12             D.       Other Factors Favor Granting a Stay
               13             The public’s interest in ensuring the integrity of the criminal case counsels in favor of

               14      issuing a stay to ensure that discovery from the civil case is not used to circumvent the greater

               15      limitations on discovery in the criminal proceeding. See Wroth, 2018 WL 888466, at *3 (noting

               16      the public’s “interest in ensuring that the criminal process is not subverted by ongoing civil cases”

               17      (quoting Douglas v. United States, No. C 03-04518 JW, 2006 WL 2038375, at *6 (N.D. Cal. July

               18      17, 2006))). Here, the public has an interest in ensuring the integrity of the criminal prosecution

               19      of UMC and other defendants. Because the government has brought both the civil and criminal

               20      cases, there is a significant risk of compromise. Additionally, any continuing third party interest

               21      on behalf of Micron is adequately protected by Jinhua’s placement on the Entity List, such that it

               22      will not be prejudiced by the stay.

               23      //

               24      //

               25      //

               26      //

               27      //

               28      //
                                                                         7
                                                                                      UMC’S MOTION TO STAY PROCEEDING
ATTORNEYS AT LAW                                                                             CASE NO. 3:18-CV-06643 MMC
 SAN FRANCISCO
                       Case 3:18-cv-06643-MMC Document 25 Filed 02/20/19 Page 10 of 10


                   1   IV.    CONCLUSION
                   2          For the reasons set forth above, UMC respectfully requests that the Court stay this action

                   3   pending resolution of the parallel criminal proceeding.

                   4

                   5   DATED: February 20, 2019
                                                                    By:       /s/
                   6                                                                Leslie R. Caldwell
                   7
                                                                    LATHAM & WATKINS LLP
                   8                                                Attorney for Defendant
                                                                    United Microelectronics Corporation
                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                          8
                                                                                          UMC’S MOTION TO STAY PROCEEDING
ATTORNEYS AT LAW                                                                                 CASE NO. 3:18-CV-06643 MMC
 SAN FRANCISCO
